This action was commenced in the district court of Pittsburg county by B. F. Avery  Sons Plow Company, plaintiff in error, against W. O. Britt and A. E. Britt, doing business under the name and style of Britt-Sheffield Company, defendants in error, for $540.57 due on open account. Judgment for defendants in error, and plaintiff in error appeals.
It was admitted by counsel for both parties, in oral argument and in their briefs, that the issues made up by the pleadings and the decisive facts in this case are the same as in the case of Doyle Dry Goods Company v. W. O. Britt and A. E. Britt, No. 15256, just decided by this court, 110 Okla. 235 P. 1077, except in the name of the plaintiff in error and the amount involved. Upon said issues, facts, and legal propositions applicable, the decision in the instant case must follow the decision in the case supra, which opinion is adopted as the opinion in this case, and the syllabus of that case is also adopted, and the judgment of the lower court is affirmed.
By the Court: It is so ordered.